DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 05/02/2022.
Claims 1, 2, 5, 7, 8, and 10-13 are pending.
Claims 11-13 are newly added.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.
	Claim 1 is currently amended.
	Claims 1, 2, 5, 7, 8, 10, and 11 are currently under consideration to the extent that they read upon Applicant’s elected species.

Rejections not reiterated herein are withdrawn.  
	It is noted that Applicant’s arguments are directed to rejections that have been withdrawn, and therefore, Applicant’s arguments are moot.

New Grounds of Rejection – Necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (GB 2489737)(IDS Reference).
Gordon teaches cosmetic wipes comprising perforated edges (see entire document, for instance, Abstract, page 8, second paragraph, and figure 3).  The perforations are taught as forming multiple, symmetric rounded slits/edges when separated (see entire document, for instance, Figure 3).  The wipe is taught as being made of non-woven fabric (see entire document, for instance, page 6, second to last paragraph).  
It is noted that Applicant’s support for the limitation of “the slit includes a curve or angle that delineates a slit edge portion that can be lifted from the body while remaining attached to the body by an area between the ends of the slit” is an inference from a figure, wherein the wipe of Gordon could be utilized in a similar manner, depending on where on the perforation the composition was ripped.  
It is noted that dissolvable and reusable are intended uses of the composition.  Further, unless the composition is destroyed, it can be reused, and under appropriate conditions, most materials will dissolve.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 8, 10, and 11  (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (GB 2489737) and Silber (WO 2018/234286)(both IDS References).
Gordon teaches cosmetic wipes comprising perforated edges (see entire document, for instance, Abstract, page 8, second paragraph, and figure 3).  The perforations are taught as forming multiple, symmetric rounded slits/edges when separated (see entire document, for instance, Figure 3).  The wipe is taught as being made of non-woven fabric (see entire document, for instance, page 6, second to last paragraph).  It is noted that Applicant’s support for the limitation of “the slit includes a curve or angle that delineates a slit edge portion that can be lifted from the body while remaining attached to the body by an area between the ends of the slit” is an inference from a figure, wherein the wipe of Gordon could be utilized in a similar manner, depending on where on the perforation the composition was ripped.  
Gordon, while teaching the instantly claimed wipes and their orientation, does not directly indicate the thickness of the material or that multiple layers can be utilized.  
Silber teaches a non-woven cosmetic applicator comprising a thin body have an edge which defines the perimeter and a slit in the thin body inward from the edge configured to increase the edge length of the body (see entire document, for instance, Abstract, Figure 1, page 3, lines 12-14, and page 5, lines 17-18).  The thickness of the applicator is taught as being from 1-10mm (see entire document, for instance, page 6, and 21-23).  Silber further teaches that the applicator can be separated along a weakening line in a rounded shape (see entire document, for instance, figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a thickness of 1-10mm for the wipe of Gordon as taught for the applicator of Silber.  One would have been motivated to do so since Gordon teaches a wipe, but does not specify the thickness of the applicator, wherein Silber teaches a similar applicator, and teaches that a thickness of 1-10mm is a useful thickness.  It further would have been obvious to one of ordinary skill in the art to utilize multiple layers of the same material in order to increase the thickness of the composition.  There would be a reasonable expectation of success in adding an additional layer to the composition since a layer of the material is already taught as being present, wherein what defines a second layer of the exact same material is unspecified.  As such, by making a layer thicker, one could readily have added a second layer.
It is noted that dissolvable and reusable are intended uses of the composition.  Further, unless the composition is destroyed, it can be reused, and under appropriate conditions, most materials will dissolve.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611